                                        Case 2:18-cv-07723-SJO-JPR Document 31-4 Filed 02/20/19 Page 1 of 5 Page ID #:460



                                           1   JINSHU ZHANG (Bar No. 166981)
                                               john.zhang@dentons.com
                                           2   JAE K. PARK (Bar No. 234474)
                                               jae.park@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300
                                           5   Facsimile: (213) 623-9924
                                           6   William T. O’Brien (admitted pro hac vice)
                                               william.obrien@dentons.com
                                           7   Daniel Morris (admitted pro hac vice)
                                               daniel.morris@dentons.com
                                           8   1900 K Street, N.W.
                                               Washington, D.C. 20006
                                           9   Telephone: (202) 496-7500
                                               Facsimile: (202) 496-7756
                                          10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               Attorneys for Petitioner
                                          11   Shanghai Qichengyueming Investment
                                               Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                          12
           (213) 623-9300




                                          13                        UNITED STATES DISTRICT COURT
                                          14                       CENTRAL DISTRICT OF CALIFORNIA
                                          15
                                          16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                               Partnership Enterprise (Limited
                                          17   Partnership),                                  [PROPOSED] ORDER
                                                                                              GRANTING PETITIONER’S
                                          18                  Petitioner,                     MOTION AND APPLICATION
                                                                                              FOR RIGHT-TO-ATTACH
                                          19         v.                                       ORDER AND WRIT OF
                                                                                              ATTACHMENT
                                          20   Jia Yueting,
                                                                                              Date:    April 4, 2019
                                          21                  Respondent.                     Time:    10:00 a.m.
                                                                                              Ctrm.:   690
                                          22                                                  Judge:   Honorable Jean P. Rosenbluth
                                          23
                                          24                                                  Action Filed: September 5, 2018
                                          25
                                          26
                                          27
                                          28
                                                                                                        CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-4 Filed 02/20/19 Page 2 of 5 Page ID #:461



                                           1         Petitioner Shanghai Qichengyueming Investment Partnership Enterprise
                                           2   (Limited Partnership)’s (“SQ”) motion and application for a right-to-attach order
                                           3   and writ of attachment against the property of Respondent Jia Yueting came on for
                                           4   hearing on April 4, 2019 at 10:00 a.m. This matter having been briefed and
                                           5   considered with proof being made to the satisfaction of this Court, the Court rules
                                           6   as follows:
                                           7                                         FINDINGS
                                           8   1.    THE COURT FINDS:
                                           9         a.       Respondent Jia Yueting is a natural person.
                                          10         b.       The claim upon which the application is based is one upon which an
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11                  attachment may be issued.
         DENTONS US LLP




                                          12         c.       Petitioner SQ has established the probable validity of the claim upon
           (213) 623-9300




                                          13                  which the attachment is based.
                                          14         d.       The attachment is not sought for a purpose other than the recovery on
                                          15                  the claim upon which the attachment is based.
                                          16         e.       The amount to be secured by the attachment is greater than zero.
                                          17         f.       Respondent Jia Yueting failed to prove that all of the property
                                          18                  described in SQ’s application is exempt from attachment.
                                          19         g.       The following property of Jia Yueting, described in SQ’s application,
                                          20                 i.     is exempt from attachment:
                                          21
                                          22
                                          23
                                          24              ii.       is not exempt from attachment:
                                          25
                                          26
                                          27         h.       The following property of Jia Yueting, not described in SQ’s
                                          28                  application, claimed by Respondent to be exempt,
                                                                                          -2-            CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-4 Filed 02/20/19 Page 3 of 5 Page ID #:462



                                           1               i.      is exempt from attachment:
                                           2
                                           3
                                           4              ii.      is not exempt from attachment:
                                           5
                                           6
                                           7
                                           8         i.     An undertaking in the amount of $______________ is required before
                                           9                a writ shall issue.
                                          10         j.     A Right to Attach Order was issued on (date):         pursuant to Code
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11                of Civil Procedure section 484.090.
         DENTONS US LLP




                                          12
           (213) 623-9300




                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                      -3-             CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-4 Filed 02/20/19 Page 4 of 5 Page ID #:463



                                           1                                           ORDER
                                           2   2.      THE COURT ORDERS
                                           3           a.     Petitioner has a right to attach property of Respondent Jia Yueting in
                                           4                  the amount of $100,000,000.
                                           5           b.     The property described in items 1(g)(i) and 1(h)(i) of the findings
                                           6                  above is exempt and shall not be attached.
                                           7           c.     The clerk shall issue a writ of attachment in the amount of
                                           8                  $100,000,000 forthwith, or upon the filing of an undertaking in the
                                           9                  amount of _______, for the property of Respondent that is subject to
                                          10                  attachment under California Code of Civil Procedure section 487.010
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11                  described as follows:
                                                              • All of Mr. Jia’s real property interests, except leasehold interests
         DENTONS US LLP




                                          12
           (213) 623-9300




                                          13                     with unexpired terms of less than one year, including but not
                                          14                     limited to:
                                          15                     o 7 Marguerite Drive,1 Rancho Palos Verdes, California 90275
                                          16                        (Assessor’s Parcel Number: 7582-001-022 and 7582-001-025);2
                                          17                     o 15 Marguerite Drive, Rancho Palos Verdes, California 90275
                                          18                        (Assessor’s Parcel Number: 7582-002-013);
                                          19                     o 19 Marguerite Drive, Rancho Palos Verdes, California 90275
                                          20                        (Assessor’s Parcel Number: 7582-001-016);
                                          21                     o Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                          22                        California 90275 (Assessor’s Parcel Number: 7582-001-023);
                                          23                     o Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                          24                        California 90275 (Assessor’s Parcel Number: 7582-001-024);
                                          25                     o Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                          26                        California 90275 (Assessor’s Parcel Number: 7582-001-026);
                                          27
                                               1
                                                   Redacted per L.R. 5.2.
                                          28   2
                                                   Redacted per L.R. 5.2.
                                                                                          -4-              CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-4 Filed 02/20/19 Page 5 of 5 Page ID #:464



                                           1                       o 91 Marguerite Drive, Rancho Palos Verdes, California 90275
                                           2                          (Assessor’s Parcel Number: 7582-002-016); and
                                           3                       o 18455 South Figueroa Drive, Los Angeles, California 90248
                                           4                          (standardized address: 18455 South Figueroa Street, Gardena,
                                           5                          California 90248-4503, Los Angeles County) (Assessor’s Parcel
                                           6                          Number: 7339-008-034).
                                           7                    • All of Mr. Jia’s accounts receivable, chattel paper and general
                                           8                       intangibles arising out of his trade, business or profession.
                                           9                    • Any final money judgments arising out of Mr. Jia’s conduct of a
                                          10                       trade, business or profession.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11                    • All of Mr. Jia’s money located at any of the above properties and
         DENTONS US LLP




                                          12                       his businesses.
           (213) 623-9300




                                          13                    • All of Mr. Jia’s deposit accounts, except for an aggregate total of
                                          14                       $1,000 from such accounts.
                                          15                    • All of Mr. Jia’s negotiable documents of title, instruments and
                                          16                       securities.
                                          17                    • Mr. Jia’s direct or indirect equity interest in any entity, including,
                                          18                       without limitation, Faraday Future LLC, Faraday & Future Inc. and
                                          19                       Faraday SPE, LLC.
                                          20               d.   Respondent shall transfer to the levying officer possession of any
                                          21                    documentary evidence in Respondent’s possession of title to any
                                          22                    property described in 2(c).
                                          23               IT IS SO ORDERED.
                                          24
                                          25   Dated: ___________________
                                                                                     JUDGE, UNITED STATES DISTRICT COURT
                                          26
                                          27   110332480\V-1


                                          28
                                                                                              -5-            CASE NO. 2:18-CV-7723 SJO (JPRX)
